Exhibit 10.4 Via Electronic Mail October 23, 2008 Dr. Tom Furness RATLab, LLC 560740th Ave NE Seattle, WA 98115 RE:Letter Agreement Dear Tom: The purpose of this Letter (“Letter”) is to set forth the agreement between Visualant, Inc. and assigns (“VSUL”) and RATLAB, LLC, and affiliates(“RATLAB”), with respect to a resolution of outstanding matters between the parties, proposed future collaboration between the parties and licensing and equity participation agreements whereby RATLAB and/or assigns will exploit the VSUL technology in certain enumerated fields of use.RATLAB and VSUL are sometimes collectively referred to as “parties” and individually as a “party.” 1. SUMMARY OF TERMS.The following paragraphs constitute a description of the parties’ agreements with respect to the transactions. Except as described herein, this Letter is binding on the parties and the provisions described below shall be enforceable against the parties either in the manner set forth in the individual agreements referenced herein and attached hereto or as described below. 1.1VSUL has provided a non-exclusive non-commercial license referenced in Exhibit A and made a part of this agreement by this reference. 1.2VSUL has provided an exclusive, world-wide, commercial license to the RATLAB referenced in Exhibit B and made a part of this agreement by this reference. 1.3RATLAB shall provide to VSUL a license on independently developed and RATLAB owned IP referenced in Exhibit C and made a part of this agreement by this reference. 1.4In addition to the royalties payable to VSUL under the license described in Section 1.2, if at any time the RATLAB elects to create an affiliate to exploit the VSUL IP under the Section 1.2 license, the RATLAB will provide VSUL 10% of the initial equity of such affiliate in consideration for the granting of the Section 1.2 license to RATLAB.The VSUL interest in such RATLAB affiliate shall benefit from the same preemptive rights and other protections, if any, enjoyed by the other founders and will be subject to the same dilution risk from additional investment, stock option grants, etc. as the other founders face. 1 1.5 Upon request, VSUL may grant one or more non-exclusive or exclusive commercial licenses to the VSUL IP to the RATLAB in designated fields of use outside of the Exclusive Fields.The scope and terms of such additional licenses will be negotiated in good faith at the time of grant and will reflect the royalty rates for the Exclusive Fields, with equitable adjustments to reflect differences in scope, duration, industry, and other nuances inherent in the license.The license agreement memorializing this intent is attached hereto as Exhibit D to this Letter and incorporated herein by this reference. 1.6VSUL shall issue the RATLAB and RATLAB personnel VSUL common stock in the amounts and for the benefit of the individuals as set forth in Exhibit E to this the Letter and incorporated herein by this reference.The common stock in the “vested column” for all individuals shall immediately vest.The additional common stock for Messrs Furness and Schowengerdt shall vest upon according to the schedule set forth in Exhibit F to the Letter and incorporated herein by this reference. 1.7Upon receipt of debt or equity financing from any source in an amount of at least $100,000, VSUL shall pay the RATLAB the amount of $65,000 in cash for previously unpaid invoices, which amount shall bear simple interest at the annual rate of eighteen percent (18%), from June 1, 2007 until paid.Upon payment the RATLAB shall deliver the two demonstration units remaining to be delivered. 1.8VSUL shall pay the RATLAB for work on an on-going basis on rates and pursuant to terms which are to be negotiated. 2. DEFINITIVE AGREEMENTS.This agreement and the agreements attached hereto are the definitive agreements covering the transactions between the parties. 3.MEDIATION.The parties hereto agree that any disputes arising out of the interpretation of this Letter and/or the agreements attached hereto shall be adjudicated by JAMS in Seattle, WA applying the laws of the State of Washington.The prevailing party in any such matter determined by JAMS shall be paid their costs and attorneys fees. 4. CONFIDENTIALITY.Any press releases or public announcements of activities relating to this Letter and its attached agreements shall be approved by both parties hereto. 5. DISCLAIMER OF LIABILITIES.Except to the extent otherwise provided in this Letter and the agreements attached hereto each party shall be solely responsible for its own expenses, legal fees and consulting fees related to the negotiations described in this Letter. 2 6. BINDING NATURE OF THIS LETTER. This Letter as a whole, is intended to constitute, and shall constitute a legal and binding obligation, contract or agreement between the parties, and is intended to be relied upon by any party as constituting such. 7. ENTIRE AGREEMENT.This Letter and the other agreements attached hereto constitutes the entire agreement, and supersedes any and all prior agreements ( including, without limitation, the ConfidentialLetter of Intent, dated August 13,2008) between the parties with regard to the transactions described in this Letter.No amendment of any provision of this Letter of the other agreements attached hereto will be valid unless set forth in a written instrument signed by both parties.In the event of any conflict between this Letter and any of the other agreements attached hereto, the terms of the applicable agreement will govern. 8. COUNTERPARTS.This Agreement may be executed in two or more counterparts, each of which when so executed shall be deemed an original, but all of which taken together shall constitute one and the same document. Sincerely, /s/ Ron Erickson Visualant, Inc.
